In this case the plaintiff in error was convicted of the crime of arson.
It is the theory of the plaintiff in error that the case should be reversed because of the admission in evidence of a confession alleged to have been made by the plaintiff in error. *Page 949 
It appears that the judgment should be affirmed upon authority of the decisions in the cases of McDonald v. State,70 Fla. 250, 70 So. 24, and in Davis et al. v. State, 90 Fla. 317,105 So. 843, and Brown v. The State, 92 Fla. 699,109 So. 811, and it is so ordered.
Affirmed.
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J., concur.